TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-12-00550-CV



  Appellants, The City of Brady; the Zoning Board of Adjustment of the City of Brady,
Texas; Gail Lohn, in her official capacity as Mayor of the City of Brady; Mary Bradshaw,
  Brendan Weatherman, Missi Davis, Linda Lott, and Marilyn Gendusa, in their official
capacities as Members of the City Council of the City of Brady; Dale Brown, in his official
     capacity as City Manager of the City of Brady // Cross-Appellants, Jon Chase,
    Kadhrann J. Hallmark, Frederica Banker, Jo Kelly Rutherford, L.W. McIntosh,
Stephanie Wiesen, Bliss Collier, Virginia Napper, Robert Hernandez, Connie Hernandez,
                           Pamela Cantrell, and Everette Rohr

                                                 v.

  Appellees, Jon Chase, Kadhrann J. Hallmark, Frederica Banker, Jo Kelly Rutherford,
  L.W. McIntosh, Stephanie Wiesen, Bliss Collier, Virginia Napper, Robert Hernandez,
 Connie Hernandez, Pamela Cantrell, and Everette Rohr // Cross-Appellees, The City of
  Brady; the Zoning Board of Adjustment of the City of Brady, Texas; Gail Lohn, in her
 official capacity as Mayor of the City of Brady; Mary Bradshaw, Brendan Weatherman,
 Missi Davis, Linda Lott, and Marilyn Gendusa, in their official capacities as Members of
the City Council of the City of Brady; Dale Brown, in his official capacity as City Manager
                                    of the City of Brady


 FROM THE DISTRICT COURT OF MCCULLOCH COUNTY, 198TH JUDICIAL DISTRICT
    NO. 2012072, HONORABLE MELVIN REX EMERSON, JR., JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed an agreed motion for dismissal of their pending interlocutory

appeals. They state that the parties have resolved their dispute by a written compromise and

settlement agreement and request that the case be remanded to the district court for entry of an

agreed final judgment. We grant the motion, dismiss the pending interlocutory appeals, and remand

the case to the trial court for further proceedings in accordance with the settlement agreement. See
Tex. R. App. P. 42.1(a).1



                                            __________________________________________

                                            Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed on Agreed Motion

Filed: July 10, 2014




       1
        Also pending before this Court is appellants/cross appellees’ motion to dismiss cause as
moot, which motion we dismiss as moot.

                                               2